By the Court.
1. Whether Mansfield was a creditor, and to what amount, were material questions in the case.
2. The defence was, that the sale to the plaintiff was not absolute, but as a security for debt. The court, in instructing the jury, stated the question clearly, and left it to them to determine whether the sale was absolute or as security only. No point was raised by the defendant at the trial as to the distinction between a pledge and a mortgage.
3. The amount of the verdict renders the question as to the rule of damages unimportant.

Exceptions overruled.